DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/02/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the trabecular meshwork tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 19, line 1 of “right and left edges” is indefinite because it is unclear if these edges are the same as or different than the previously recited “right and left edges”. Examiner suggest amending the claim to recite “the right and left edges”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-13, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,139,559 (Nordan).
1. Nordan discloses an ophthalmic device (blade 10) which is a platform (see blade 10 being a platform in FIG. 1) configured to elevate (or at least capable of elevating) a portion of trabecular meshwork away from an outer wall of a Schlemm's canal (FIG. 5, col. 1, lns. 6-8). The platform has first (e.g., combination of distal end 16 and bevels 22, 24) and second portions (e.g., combination of anterior facet 26, bevel 52, upper shoulder 54, and bevels 32, 34). The platform has a tip (distal end 16) is disposed at the first portion (FIG. 2). The platform has a ramp (e.g., combination of anterior facet 26, bevel 52, and upper shoulder 54) that extends from the first portion to the second portion (FIG. 2, col. 5, lns. 62-65). The ramp increasing from a first thickness at the first portion to a second thickness, greater than the first thickness, at the second portion (e.g., due to bevel 52 at FIG. 2 and 4). The platform has first and second blades (cutting edges 48, 50) extending from the ramp at the second portion (FIG. 2-3, col, 6, lns. 4-13). The first and second blades are configured to cut (or at least capable of cutting) parallel incisions through the trabecular meshwork (FIG. 2-3, col. 6, lns. 4-13).
2. A width between right and left edges (e.g., combination of edges 28, 30 and bevels 22, 24) of the platform increases from a first width at the tip to a second width at the second portion (see width increasing along cutting edges 28, 30 in FIG. 2, col. 5, lns. 55-65).
4. The increased width between the right and left edges is configured to transversely stretch (or at least capable of transversely stretching) the trabecular meshwork tissue as the trabecular meshwork tissue advances over the right and left edges (e.g., capability at least due to shape in FIG. 2).
5. A portion of each of the right and left edges is positioned at a first height (see height of any portion of edges 28, 30 in FIG. 4 below) and oriented at a first orientation that is substantially vertical (see edges 28, 30 being substantially vertical in FIG. 4 below).

    PNG
    media_image1.png
    530
    339
    media_image1.png
    Greyscale

6. At least portions of the right and left edges are angled between 20 and 90 degrees with respect to a bottom surface of the platform (e.g., Nordan teaches edges 28, 30 meeting at an angle of 140 at col. 5, lns. 60-62 such that the edges are angled at 20 degrees with respect to transverse line 68 in FIG. 2 which is “a bottom surface”.
7. The right and left edges each form a convex portion of the platform (see rounded corners 72, 74 in FIG. 6, col. 6, lns. 28-32).
8. The right and left edges each connect to a top surface (anterior facet 26) of the platform with a bevel (bevels 22, 24)(FIG. 2, col. 5, lns. 52-65).
9. Portions of the right and left edges (rounded corners 72, 74) are configured to stretch (or at least capable of stretching) the trabecular meshwork without cutting as the trabecular meshwork advances over the right and left edges (e.g., capability at least due to rounded nature of corners 72, 74 at FIG. 6, col, 6, lns. 28-32).
10. The platform has a bottom surface (posterior surface 14) that is transversely convex (e.g., posterior surface 14 is transversely convex due to the inclusion of bevels 44, 46 at FIG. 3, col. 6, lns. 4-13).
11. The platform is configured to be advanced (or at least capable of being advanced) into the Schlemm's canal so that the back wall of the Schlemm's canal is juxtaposed to the bottom surface (e.g., capability due to shape at FIG. 3-4).
12. The bottom surface has a maximum width (e.g., maximum width of posterior surface 14) less than a maximum width (e.g., maximum width of bevels 22, 24) of the platform (see posterior surface 14 having a width less than the width of bevels 22, 24 in FIG. 2 due to bevels 44, 46).
13. The ophthalmic device has a shaft (see annotated FIG. 4). A first end of the shaft (distal end of handle H) is coupled to the second portion of the platform (e.g., distal end of handle H is coupled to portion near edges 40, 42 at least through its general coupling as a blade 10 in FIG. 1 and 4).
15. The ophthalmic device has a handle (see annotated FIG. 4) coupled to a second end of the shaft (see annotated FIG. 4). The handle and the platform are operably attached at an angle ranging between 90 and 180 degrees in a Y-Z plane (see angle A of annotated FIG. 4).

    PNG
    media_image2.png
    439
    628
    media_image2.png
    Greyscale

17. The ophthalmic device has a handle (see annotated FIG. 4) coupled to a second end of the shaft (see annotated FIG. 4). The platform remains at a fixed angle in the X-Y, X-Z, and Y-Z dimensions relative to the handle (FIG. 4).
18. Nordan discloses an ophthalmic device (e.g., combination of blade 10 and handle H) comprising a shaft (see annotated FIG. 4) and a platform (blade 10). The platform comprising first (e.g., combination of distal end 16 and bevels 22, 24) and second portions (e.g., combination of anterior facet 26, bevel 52, upper shoulder 54, and bevels 32, 34). The platform has a tip (distal end 16) disposed at the first portion (FIG. 2). The platform has a ramp (e.g., combination of anterior facet 26, bevel 52, and upper shoulder 54) extending from the first portion to the second portion (FIG. 2, col. 5, lns. 62-65). The ramp increasing from a first thickness at the first portion to a second thickness, greater than the first thickness, at the second portion (e.g., due to bevel 52 at FIG. 2 and 4). The platform has first and second blades (cutting edges 48, 50) extending from the ramp at the second portion (FIG. 2-3, col. 6, lns. 4-13). The first and second blades configured to cut (or at least capable of cutting) parallel incisions through a trabecular meshwork of an eye (FIG. 2-3, col. 6, lns. 4-13). As trabecular meshwork tissue advances over right and left edges (e.g., combination of edges 28, 30 and bevels 22, 24) of the ramp during movement of the platform, an incline of the right and left edges is configured to cause (or at least capable of causing) the trabecular meshwork tissue to be lifted away from a back wall of a Schlemm's canal (e.g., due to bevels 22, 24 at FIG. 2, col. 5, lns. 52-65).
19. A width between right and left edges of the platform increases from a first width at the tip to a second width at the second portion (see width increasing along cutting edges 28, 30 in FIG. 2, col. 5, lns. 55-65). The increased width between the right and left edges is configured to transversely stretch (or is at least capable of transversely stretching) the trabecular meshwork tissue as the trabecular meshwork tissue advances over the right and left edges (e.g., capability at least due to shape in FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,139,559 (Nordan).
Nordan discloses the invention substantially as claimed as discussed above and further discloses the second width being 2.5 mm (col. 5, lns. 48) but is silent regarding the first width (width at end 16) such that Nordan does not disclose the first width is between 0.2 to 0.3 mm inclusive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first width of Nordan to be between 0.2 to 0.3 mm inclusive since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nordan would not operate differently with the claimed first width since the edges 28, 30 would still form a distal end 16 with the claimed width thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating that the range forms one of many potential ranges (see “for example” at Abstract).
Nordan discloses the invention substantially as claimed as discussed above and further discloses a handle (proximal end of handle H) coupled to a second end of the shaft (see annotated FIG. 4). Nordan teaches the handle and the platform are operably attached at an angle which appears to be roughly 120 degrees in FIG. 4 but Nordan is silent regarding the exact angle such that Nordan does not disclose the angle being between 90 and 120 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Nordan to be 120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nordan would not operate differently with the claimed angle since Nordan teaches in FIG. 4 that the angle is roughly 120 degrees thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating that the range forms one of many potential ranges (see “In some embodiments” at P0087).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,139,559 (Nordan), as applied to claim 13 above, and further in view of US 2009/0287233 (Huculak).
Nordan discloses the invention substantially as claimed as discussed above and further discloses the device has a handle (see annotated FIG. 4) coupled to a second end of the shaft (see annotated FIG. 4). The platform is fixed relative to the handle (FIG. 4) such that Nordan does not disclose the platform rotating relative to the handle. Huculak teaches a device in the same field of endeavor having a handle (315) coupled to a second end of a shaft (305) where a distal member (320) rotates relative to the handle in a dimension selected from the group consisting of an X-Y dimension and a positive Z dimension (P0033) for the purpose of increasing maneuverability of the device (P0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the platform of Nordan to rotate relative to the handle as taught by Huculak in order to increase maneuverability of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771